Dissenting Opinion by
Mr. Justice Manderino :
I must dissent. Our “long-arm statute” provides that a nonresident who avails himself of the privilege of “doing business” in this Commonwealth may be subject to the in personam jurisdiction of our state courts. The sole condition imposed by section 8304 is that the nonresident must have been “doing business” in Pennsylvania “at the time the cause of action accrued or the harm or financial loss occurred.” The majority, however, imposes the additional condition that where the cause of action does not arise out of the nonresident’s business activities in this State, jurisdiction does not attach unless the nonresident is continuously and substantially “doing business” in Pennsylvania. I disagree. The statute simply does not provide such a requirement. Furthermore, the creation of such a standard ignores *233the recent legislative and judicial trend toward the adoption of the federal “minimum contacts” approach to the issue of extraterritorial jurisdiction. Image Ten, Inc. v. Walter Reade Organization, Inc., 456 Pa. 485, 322 A.2d 109 (1974). See also Hanson v. Denckla, 357 U.S. 235, 2 L.Ed.2d 1283, 78 S. Ct. 1228 (1958); McGee v. International Life Ins. Co., 355 U.S. 220, 2 L.Ed.2d 223, 78 S. Ct. 199 (1957); International Shoe Co. v. Washington, 326 U.S 310, 90 L.Ed. 95, 66 S. Ct. 154 (1945). In the present case, the uncontroverted allegation was that appellee on, prior to, and subsequent to the date of the accident has been hauling freight for hire in Pennsylvania. Such an allegation meets all of the necessary requirements of our “long-arm statute.” I would therefore, reverse the order of the trial court and reinstate the appellants’ complaint.
Mr. Justice Roberts and Mr. Justice Nix join in this dissenting opinion.